566 F.3d 976 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
Matthew Mason DODGE, a.k.a. flow_matt, Defendant-Appellant.
No. 08-10802.
United States Court of Appeals, Eleventh Circuit.
April 27, 2009.
Kristen Gartman Rogers, Peter J. Madden, Carlos Alfredo Williams, Fed. Pub. Defenders, Mobile, AL, for Defendant-Appellant.
Steven Butler, Richard H. Loftin, Deidre L. Colson, Mobile, AL, for Plaintiff-Appellee.
Before EDMONDSON, Chief Judge, and TJOFLAT, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.